 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaster Slack Corporation and Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO.Case 26-CA-990029 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 25 July 1983 Administrative Law JudgeRichard J. Linton issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I In adopting the judge's findings that the Respondent was privilegedto withdraw recognition from the Union on the basis of a petition signedby a majority of unit employees indicating they no longer wanted to berepresented by the Union, we note particularly that the Respondent'scommission of unfair labor practices in Master Slack Corp., 230 NLRB1054 (1977), occurred many years before the petition's circulation, andthat the Respondent has complied with the ordered remedies in many sig-nificant respects well before the petition's circulation. Thus, the Respond-ent had bargained in good faith and, indeed, had executed a collective-bargaining agreement with the Union, had offered reinstatement to all eli-gible discriminatees, and had posted a notice to employees agreeing totake the action ordered by the Board. In this context, we find no basis todisturb the judge's reliance on the unambiguous testimony of the peti-tion's signers that the matters raised in the prior and pending Board liti-gation had no impact whatsoever on their signing of the petition. Ac-cordingly, in these circumstances, and notwithstanding that the Respond-ent has continued to litigate the scope of its backpay liability before theBoard, we find, in agreement with the judge, that the petition was nottainted by the unfair labor practices and that, on the date recognition waswithdrawn, the Union did not in fact enjoy majority support.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Thiscase was tried before me in Bolivar, Tennessee, onMarch I and April 5 and 6, 1983, pursuant to the No-vember 2, 1982 complaint, subsequently amended, issuedby the General Counsel of the National Labor RelationsBoard through the Regional Director for Region 26 ofthe Board. The complaint is based on a charge, lateramended, filed September 30, 1982, by AmalgamatedClothing and Textile Workers Union, AFL-CIO (theUnion or Charging Party) against Master Slack Corpora-tion (Respondent or Master Slack).'In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of the Act on Septem-ber 10 and 22, 1982, by announcing to its Bolivar, Ten-nessee employees that it was withdrawing recognition ofthe Union and promising such employees that theywould soon receive improved benefits, and Section8(a)(1) and (5) of the Act by various acts betweenAugust 16, 1982, and January 1, 1983, in which it noti-fied the Union that it was refusing to meet and bargainand thereafter so refusing, by withdrawing recognition ofthe Union, and by unilaterally increasing the wages ofunit employees.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, Respondent, and theCharging Party, I make the followingFINDINGS OF FACTI. JURISDICTIONMaster Slack Corporation, a corporation with an officeand place of business in Bolivar, Tennessee, manufacturestextile products. During the past 12 months Respondentsold and shipped from its Bolivar, Tennessee facility,goods and materials valued in excess of $50,000 directlyto points outside the State of Tennessee. Respondentadmits, and I find, that it is an employer within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that AmalgamatedClothing and Textile Workers Union, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction1. Nature of the caseThis is one of those refusal-to-bargain cases in whichthe Employer, Master Slack here, has withdrawn recog-nition from Union on the asserted basis it reasonably be-lieved that the Union no longer enjoyed majority sup-port. In the case before us a petition was submitted toMaster Slack on August 16, 1982. The petition wassigned by a majority of unit employees. Over their signa-tures they asserted that they did not want to be repre-sented by the Union. Master Slack suspended bargainingon August 16 and withdrew recognition on September10.2' All dates are for 1982 unless otherwise indicated. Although thecharge and complaint use the abbreviation "Corp." in Respondent'sname, I have spelled out the word so as to conform with the spellingappearing in other exhibits.2 1 reject the General Counsel's contention that the August 16 suspen-sion amounted to a withdrawal of recognition.271 NLRB No. 1578 MASTER SLACK CORP.The General Counsel and the Charging Party do notcontend that a majority of unit employees did not signthe petition.3Their common position is that Respondentwas not free to withdraw recognition because certain un-remedied violations from an earlier unfair labor practicecase tainted the atmosphere as a matter of law, therebyrendering the withdrawal, as well as associated conduct,unlawful. The earlier case is reported as Master SlackCorp., 230 NLRB 1054 (1977).Going further, the Union argues that Master Slack wasprecluded from withdrawing recognition, whether inAugust or September 1982, because on July 28, 1982, theBoard affirmed the Regional Director's June 24 decisionto hold in abeyance the petition filed June 4 in Case 26-RD-552 because of the "blocking charge" rule. In effectthe Union is asserting that the Board's ruling in Case 26-RD-552 is res judicata on the crucial issue in the instantproceeding.2. Evidentiary rulingAt trial Respondent announced that it intended to callall of the nearly 90 employees who signed the petition(Tr. 322, 412), and argued that under certain case law itwas entitled, even required, to elicit their testimony con-cerning whether they subjectively felt that any conduct,past or contemporaneous, of Respondent had any impacton their decision to sign (Tr. 434, 436, and 574).4Citing NLRB v. Gulfmont Hotel Co., 362 F.2d 588 (5thCir. 1966), the General Counsel objected to any suchsubjective evidence by the employee signers on the basisthat it would be irrelevant in the absence of evidencethat Respondent had become aware of that subjectiveopinion at the time it withdrew recognition (Tr. 432, 433,and 435). I overruled the General Counsel's objection,granted a continuing objection to the entire line of ques-tioning (Tr. 436, 438), and permitted Respondent to elicitfrom some 20 signers the reasons they signed and wheth-er they believed that the unremedied allegations (relat-ing, as we shall see, to reinstatement and backpay fromthe earlier case), had any impact on their decision tosign. Having earlier indicated my intention to foreclosesuch testimony after a representative number of wit-nesses testified along this line (Tr. 411, 426-427), I finallyruled, over objection, that Respondent would not be per-mitted to call any additional witnesses in pursuit of thatline of inquiry (Tr. 574-576). Respondent made an offerof proof that the other 65 or so signers, if permitted totestify, would testify similarly to the others (Tr. 578-581). I denied Respondent's motion to call the additionalwitnesses (Tr. 581, 604). As I expressed at the hearing,even if case law did permit or require an employer tocall enough signers to show that a majority of the unitdid not want the recognized union to represent them, arepresentative number of witnesses would have to be ac-ceptable. Were it otherwise, a trial would be almost end-' The General Counsel affirmatively conceded at trial that he makesno contention that the petition was not signed by a majority of the unitemployees (Tr. 317).4 Respondent's citations include Pittsburgh 4 New England TruckingCo. v. NLRB, 643 F.2d 175 (4th Cir. 1981), and Automated Business Sys-tems v. VLRB, 497 F.2d 262 (6th Cir. 1974).less if the plant employed 1000 employees, 2000 employ-ees, or even more (Tr. 576).Because I indicated that I might infer that the addi-tional 65 signers would testify as the other 20 witnesses(Tr. 577), the General Counsel, asserting that such an in-ference would deny him the right to cross-examine theremaining signers, objected to my not permitting Re-spondent to proceed with the other witnesess (Tr. 532).That objection, the General Counsel made clear, wassubject to his primary objection that the entire matterwas irrelevant as a matter of law (Tr. 583).B. Background1. Respondent's operation in Bolivar, TennesseeRespondent's Bolivar, Tennessee plant is basically asewing machine operation with related functions. Theoperators sew men's and boy's slacks as described in theunderlying case, 230 NLRB at 1062.As established in the previous litigation, the appropri-ate bargaining unit consisted of some 400 employees atthe time of the July 1983 election, won by the Union.5Respondent closed its plant in October 1974 and re-opened it in November 1975. There was never any alle-gation that the closing was unlawful. Approximately 80laid-off employees were recalled when the plant re-opened in November 1975.As stipulated by the parties, Respondent posted the re-medial notice, ordered by the Board in the earlier case,from July 25, 1980, until September 29, 1980 (Tr. 253).Collective-bargaining negotiations, begun January 8,1981 (Tr. 253), resulted in a contract effective fromAugust 26, 1981, through August 25, 1982 (Jt. Exh. 9).General Manager Hulon Stringer testified that the bar-gaining unit contained 161 employees on August 16, 1982(Tr. 284). The unit description, admitted in the pleadingsherein, and basically the same as that specified in earliercase and in the collective-bargaining contract, is:All production and maintenance employees, includ-ing shipping and receiving employees, employed byMaster Slack Corporation at its Bolivar, Tennesseefacility excluding all office clerical employees,guards, and supervisors as defined in the Act.2. The earlier unfair labor practice caseIn Master Slack Corp., 230 NLRB 1054 (1977), enfd.618 F.2d 6 (6th Cir. 1980), the Board found that Re-spondent committed serious and flagrant violations ofSection 8(a)(1), (3), and (5) of the Act in various re-spects." The violations included interrogations, threats tomove or close the plant, threats of discharge, and dis-charges of 28 employees during the period, basically, of1973-1974. Among other provisions, Respondent was or-dered to offer reinstatement to 20 of the 28 dischargedemployees and make all 28 whole.s It was not until January 4, 1974, that the Union was certified (Tr251).6 Trial on the allegations had been held before Administrative LawJudge Thomas A. Ricci in Bolivar, Tennessee, on various dates in Febru-ary through March 197h.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The backpay proceedingBecause the parties were unable to agree on theamount of backpay due under the terms of the Board'sOrder,7a backpay proceeding was held in June 1981before Administrative Law Judge Philip P. McLeod. Hissupplemental decision, issued March 4, 1982, is pendingbefore the Board on exceptions by the parties. JudgeMcLeod ordered Respondent to pay backpay totaling$382,327. For the limited purpose of summarizing thebackground and better understanding the issues in the in-stant case, I take official notice of the supplemental deci-sion, the pleadings, briefs, and exceptions.84. Contentions of the partiesAs briefly referred to earlier, the General Counsel andthe Union contend here that certain unremedied unfairlabor practices tainted the atmosphere in which the em-ployee petition circulated with the result being that Re-spondent cannot rely on that petition.As the parties stipulated (Tr. 252), on June 23, 1980,Master Slack made offers of reinstatement to the discri-minatees as ordered by the Board. The General Counselcontends that the issues raised in the proceeding beforeJudge McLeod include whether Respondent, in recallingemployees in 1975, improperly caused the discrimina-tees9to lose seniority in relation to nondiscriminateeswho had been laid off when the plant was closed, andwhether the discriminatees should be accorded senioritysuperior to that of nondiscriminatees.Under the policy apparently described in Respondent'semployee handbook, all employees laid off for more than6 months lose all seniority. When Respondent recalled 80employees on November 1975, it granted equal job clas-sification seniority to all 80, discriminatees and nondiscri-minatees alike. The General Counsel's position in thebackpay proceeding appears to be that because the dis-criminatees were ordered reinstated without loss of theirseniority, and because Master Slack, through its hand-book policy, should have recalled the nondiscriminateesas new employees for seniority purposes, Respondent hascontinued to discriminate against the dischargees. This isso because there are employees among the nondiscrimin-atees who, if the handbook policy is not applied, havegreater seniority than the discriminatees. It is unclear tome why the discriminatees, who would have been laidoff with everyone else when the plant closed in 1974,should be accorded superseniority.Finally, Respondent's counsel represented on therecord that Master Slack had not made any payments ofbackpay because that is a contested matter in the back-pay proceeding (Tr. 292).In sum, the General Counsel argues that until therehas been full compliance with the Board's earlier order,including payment of backpay, the withdrawal of recog-7 As we shall see, a controversy existed over certain reinstatementmatters as well. The backpay specification (Jt. Exh. Ir) issued January 7,1981 (Tr. 253).' Although most of these documents were placed in the rejected exhib-its file, I indicated at the hearing that in all likelihood I would take offi-cial notice of them for this limited purpose (Tr. 255, 258).a Based on colloquy of counsel before me, it appears that the disputepertains to six of the discriminatees (Tr. 291-294).nition did not occur in a "context free of unfair laborpractices" as required by Board law. Pointing to undis-puted evidence that at least some unit employees wereaware of some of the unresolved issues, particularly thebackpay matter, the General Counsel argues that the un-remedied violations, particularly in light of the back-ground, are of such a character as to taint the August 16employee petition as a matter of law.Respondent argues that the background is stale, andthat it cannot be penalized for pursuing its right to liti-gate these residual matters in a backpay proceeding.Countering that, the General Counsel contends that thereis no restriction on Respondent's right to litigate in thebackpay proceeding, but simply that Respondent cannothave in both ways-the right to litigate the unremediedunfair labor practices, and also the right to withdrawrecognition. Respondent observes, in effect, that it is theright of the employees to say whether they wish to berepresented by the Union, and that Respondent hasmerely complied with the will expressed by the majorityof the bargaining unit.C. The Complaint AllegationsAs amended at trial,'°paragraph II of the complaintcontains four allegations. It is there alleged that Re-spondent violated Section 8(a)(1) and (5) by:11.(a) On or about August 16, 1982, by letter, Re-spondent notified the Union that it was refusing tomeet and bargain with the Union as the exclusivecollective-bargaining representative of the employ-ees in the unit described above in paragraph 7.(b) On or about September 10, 1982, Respondent,by letter, withdrew its recognition of the Union asthe exclusive collective-bargaining representative ofthe employees in the unit described in paragraph 7.(c) Since on or about August 16, 1982, Respond-ent failed to and refused to recognize and bargainwith the Union as the exclusive collective-bargain-ing representative of the employees in the unit de-scribed above in paragraph 7.(d) On or about August 16, 1982, Respondentwithdrew its recognition of the Union as the exclu-sive collective-bargaining representative of the em-ployees in the unit described above in paragraph 7.By paragraph 12, in conjunction with paragraph 14, itis alleged that Respondent violated Section 8(a)(1) of theAct when:On or about September 10, 1982, and on againabout September 22, 1982, Respondent, actingthrough Hulon Stringer, at its Bolivar, Tennessee,facility, announced to its employees that it waswithdrawing its recongition of the Union and prom-ised its employees that they would soon receive im-proved benefits.'0 Par. Il(d) was added at trial (Tr. 100, 110, and 241). Respondentadmits par. I (b) and denies the others.80 MASTER SLACK CORP.In its answer Respondent admits that on September 10Stringer announced to the Bolivar employees that Re-spondent was withdrawing recognition from the Union,but it denies the remainder of the allegation.Respondent admits the factual allegations in paragraph13 that "On or about October 4, 1982, and again on orabout January 1, 1983, Respondent" increased the wagesof its Bolivar employees and that it did so "without priornotice to the Union and without having afforded theUnion an opportunity to negotiate and bargain" whichrespect to such conduct and "the effects of such acts andconduct." By paragraph 15 of the complaint the GeneralCounsel alleges that the conduct described in paragraphs1 and 13 violate Section 8(a)(5) and (derivatively) Sec-tion 8(a)(1) of the Act.One quickly sees that the allegations of paragraph 13,pertaining to the wage increases, depend entirely on aresolution of the allegations in paragraph 11. If Respond-ent lawfully withdrew recognition, then, of course, itlawfully granted the pay increases. The reverse also istrue.It should be noted that all allegations are based on thesuspension of bargaining and withdrawal of recognition.There are no allegations that Respondent violated thestatute by interrogations, threats, discriminatory dis-charges, or any of the types of conduct it committedduring the 1973-1974 period. Nor is there any allegationthat the petition submitted on August 16 was tainted byany improper solicitation, suggestion, assistance, or otherconduct by Master Slack.D. Respondent Suspends Bargaining and WithdrawsRecognition1. IntroductionOn June 4, 1982, Wayne Morris (Curtis WayneMorris) filed a decertification petition in Case 26-RD-552 (Jt. Exh. 17). The parties stipulated that althoughthere was an adequate showing of interest of at least 30percent, the Regional Director determined that theshowing of interest was less than a majority of the bar-gaining unit (Tr. 248, 585).In a mailgram of June 11, 1982, the Union argued thatbecause of unremedied unfair labor practices pertainingto reinstatement, Respondent had not yet complied withthe Board's order at 230 NLRB 1057 and the petitionshould therefore be dismissed or held in abeyance (Jt.Exh. 18). Master Slack vigorously opposed the Union'smotion in a 15-page brief (Jt. Exh. 19) expressing severalpoints, including its assertion that the parties had enjoyed"an amicable bargaining relationship" for the past 18months as evidenced by a contract executed on August26, 1981, and that the alleged unremedied unfair laborpractices were stale. It further argued that since bargain-ing negotiations had begun, the Union had not madeeven one allegation of misconduct by Master Slack; thatof a current work force of approximately 160 employees,only 5, or some 3 percent, "were involved in the eventswhich predicated the unfair labor practice charges," andof the remaining employees, approximately 70, or nearly50 percent, "were not employed by the company at thattime." By letter dated June 24, 1982, Regional DirectorGerard P. Fleischut notified the parties that he had de-cided not to dismiss the petition but "because of thependency of the unfair labor practice charges which arein part unresolved, the petition herein should be held inabeyance pending the Board's decision on the supple-mental proceeding which is presently before the Board."(Jt. Exh. 20.) Master Slack's 17-page request for review,dated July 6, 1982 (Jt. Exh. 21), was denied by the Boardby telegraphic order dated July 28, 1982 (Jt. Exh. 22).By letter dated September 20, 1982, the Regional Direc-tor notified Master Slack's attorney that "I have ap-proved the petitioner's request to withdraw the petition"in Case 26-RD-552 (G.C. Exh. 3).In the meantime, the Union's New York office sent aletter, dated June 11, 1982, in which it notified Stringerthat it desired to meet for the purpose of modifying thecontract (Jt. Exh. 10). This was followed by a letter ofJuly 28 from Kenneth G. Wray, assistant southern direc-tor for the union, to Stringer suggesting meeting datesbeginning August 11 (Jt. Exh. 11). Stringer replied byletter dated July 30 that the Union's meeting request hadbeen forwarded to Respondent's attorney StuartNewman for reply (Jt. Exh. 12). The August 16 reply byNewman is as follows (Jt. Exh. 13):Dear Mr. Wray:This is in response to your letter of July 27, 1982,to Mr. Hulon Stringer in which you proposed cer-tain dates for us to meet and negotiate modificationsin the terms and provisions of the current collectivebargaining agreement. We must decline your re-quest to meet and bargain at this time.As you are aware, a petition to decertify yourunion, supported by an adequate showing of inter-est, was timely filed with the National Labor Rela-tions Board in Memphis by a bargaining unit em-ployee on June 4, 1982. On June 14, your unionmoved to dismiss the decertification petition. OnJune 24, the Regional Director denied that motionand decided to hold the petition in abeyance pend-ing final resolution of certain compliance issues cur-rently on appeal before the Board.In addition, the Company has received anotherpetition signed by a majority of unit employees dis-avowing their interest in continued representationby your union.Accordingly, based on significant questions raisedby all of the foregoing, it is the company's positionthat collective bargaining at this time would be in-appropriate.Clearly, the quickest and most reliable way toanswer the pending, unresolved question concerningrepresentation is through the Board's election pro-cedures. However, the unit employees' attempt toinvoke the Board's electoral processes was preclud-ed by the union's motion to dismiss their petition.The Company believes that a swift resolution of theunion's current status is in the best interest of allparties concerned. Accordingly, the Company callsupon the union to assist in bringing this issue to aclose by waiving its opposition to processing of the81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection petition by the Board as soon as possible,thus allowing unit employees to voice their prefer-ence through an orderly election process. The com-pany is willing to abide by the decision of its em-ployees, whatever that decision may be, and will bepleased to cooperate fully with the Board in makingthe necessary election arrangements.We look forward to hearing the union's responseto this proposal. Should you have any questionsabout the company's position on this matter pleasecontact me.Very truly yours,Jackson, Lewis, Schnitzler & KrupmanStuart Newman2. The speech of August 16, 1982General Manager Hulon Stringer credibly testified thaton August 16, 1982, he read, word-for-word, a preparedspeech to assembled employees (Tr. 595-596). As theGeneral Counsel acknowledged at the hearing, the com-plaint does not allege that the contents of this speechviolate Section 8(a)(l) of the Act in any manner (Tr.601). The text of the speech, with footnotes added byme, reads (R. Exh. 1):I decided to get everybody together for a fewminutes today so that I could review some very im-portant developments which have taken place re-garding the Union here in Bolivar. First, let mespend a couple of minutes giving you some back-ground information.A little over two months ago, one of our employ-ees filed a petition with the Labor Board in Mem-phis asking that the Labor Board conduct an elec-tion at our plant to see whether our employees stillwanted to be represented by this Union.The union did not want to see this kind of elec-tion take place. So, they filed papers with the LaborBoard in which they claimed that the electionshould be blocked because of some legal technicali-ties. (The Union's objections to the election wasbased on conduct which occurred almost 10 yearsagol) We did not think that this was right, and op-posed the Union's request all the way to the Nation-al Labor Relations Board in Washington, DC. Un-fortunately the Labor Board decided that we couldnot have an election at this time.That's the way things stood until this morning. Iwas given a petition this morning by several of ouremployees which was signed by a majority of allthe employees in the plant. I One of the employeesIi The "petition" is a collection of several sheets bearing the caption,"We no longer want to be represented by Amalgamated Clothing andTextile Workers Union, AFL-CIO, CLC." On each sheet is a columnheading for the signer's name and one for the date. The document wasreceived in evidence as G.C. Exh. 4, and it consists of 12 pages. Stringertestified that he received the first eight pages on August 16, 1982, fromWayne Morris, Janette Kennedy, and Maxine Downey, and that he re-ceived the other four pages, bearing only five signatures dated August26, 1982, to September 2, 1982, before September 10, 1982 (Tr. 79-81). Ingiving the eight pages to Stringer on August 16, Wayne Morris told himthat as the Labor Board was giving them the "run around," the employ-who gave me the petition explained that since itlooked like the Labor Board was not going to doanything with the first petition, the employees de-cided that the only thing to do was to have an"election of their own." He thought that I might beable to take some action based on the new petition.Since I am no expert in the labor laws, I talkedto other Company officials and asked them what todo in view of the fact that the contract is about toexpire. Based on all the factors, including the peti-tion pending before the Labor Board and the latestpetition I received, we decided it would not be ap-propriate to meet with the Union at this time. Wesent a letter to one of the Union leaders today set-ting out the Company's position. And I would liketo read that letter to you now:(Read Letter)'2We are checking a little bit further to determinewhat we can and should do in the future based onall that is now going on. I don't have all the an-swers right now, but as soon as I do, I will be backin touch with you.One thing is clear-the current contract will con-tinue in effect up through August 25. We will abideby its terms until that time, and based upon whatthe Union does and what we find out, we willdecide the fair and legal thing to do after the con-tract expires.To sum all this up, as you can see, what we wantis to have this whole issue resolved as soon as possi-ble. We have thought all along that you had theright to express your feelings about this Union in aLabor Board election. We hope that the Union willfinally agree with us, and let you do just that.Thank you for your attention. If anybody shouldhave any questions, I will try to answer them indi-vidually after we get back to work.'3ees had decided to hold their own election and "here's the results." (Tr.82.) As the record reflects, the employees did not conduct an actual elec-tion, but obtained employee signatures by Morris, Downey, and otherssoliciting signatures from employees. The first 8 pages contained 84 sig-natures dated from August 3 to August 16, 1982. Stringer testified that hedetermined that two employees, William D. Majors and Peggy O. Hill,whose signatures were on pages 5 and 6, respectively, were not em-ployed as of August 16, 1982 (Tr. 83-85, 133). Stringer credibly testifiedthat there were 161 employees in the unit on August 16, 163 on Septem-ber 10, and that the number of signatures on each of these dates constitut-ed a majority of the unit (Tr. 284, 285, and 302). Of course, 81 employeesignatures would be needed to constitute a majority on August 16 and 82on September 10. The actual numbers were 82 as of August 16 and 87 asof September 10, 1982. Although evidence was adduced at the hearingconcerning whether a handful of the signers were temporary employeesand not properly considered as part of the unit, neither the GeneralCounsel nor the Charging Party contends that resolution of their statuswould change the results of the majority showing.II Stringer credibly testified that at this juncture in his speech he didread the letter, dated August 16, 1982 (Jt. Exh. 13), from Respondent'sattorney Stuart Newman to Kenneth G. Wray, assistant southern directorfor the Union (Tr. 603). The text of the letter is quoted earlier herein.I 3 Stringer testified that some handwriting on the exhibit was his notesand that he did not say anything other than what appears on the text ofthe speech (Tr. 595). That testimony is a bit ambiguous, for Stringer putsequence numbers from one to three on three of the last four paragraphsContinued82 MASTER SLACK CORP.3. The speech of September 10, 1982Elvin Stewart, business agent for the Union, testifiedthat the last conversation he had at the plant with Gen-eral Manager Stringer occurred on August 26, 1982, pur-suant to the request of the latter (Tr. 208-209). On thatoccasion Stringer advised Stewart that he would discussany grievance existing as of the previous midnight andthat matters were in the hands of Respondent's attorneys.Stewart conceded on cross-examination that during thecourse of the year he and Stringer had enjoyed a cordialrelationship (Tr. 210), conducting 40 to 50 weekly meet-ings at which problems were discussed or resolved (Tr.200, 210, and 216), and that he knew of no unfair laborpractice charges that were filed during the term of thecontract (Tr. 215).By letter of August 30 to Attorney Newman, KennethG. Wray stated (Jt. Exh. 14):Dear Mr. Newman:This is to acknowledge receipt of your letter ofAugust 16, 1982.We doubt your claims that ACWU no longerrepresents a majority of the Bolivar employees. Youhave proposed that the issue of representation besettled by proceeding to a Board election. I wouldlike to point out that such an election is currentlybeing blocked by the company's failure to complywith the Board's order to pay backpay to certain ofits employees who were fired for union activities.The company could remove the obstacles it hasplaced to an election by paying those former em-ployees, as it was ordered to do by the LaborBoard and by the Court. I would like to again pro-pose that we meet for the purpose of negotiating anew collective bargaining agreement.Please advise me of your response to this proposal.Very truly yours,Kenneth G. WrayAssistant Southern DirectorNewman responded by letter, also dated August 30, in-forming Wray (Jt. Exh. 15):Dear Mr. Wray:As you know, we are the attorneys for MasterSlack Corporation. Pursuant to Article XXXIII ofthe Collective Bargaining Agreement between theabove-referenced Corporation and your Union,formal notice is hereby given of our client's intentto terminate all aspects of that Agreement. As Arti-cle XXXIII dictates, all obligations under thisAgreement will be automatically cancelled as ofSeptember 9, 1982.Very truly yours,Jackson, Lewis, Schnitzler & KrupmanStuart Newmanand added "To sum all this up" at the beginning of a paragraph which, Ifind, he numbered as 3 and moved to the penultimate position. That is, Ifind that stringer reordered the sequence of the last few paragraphs.Newman's reference to article 33 of the contract andthe cancellation of the contract on September 9 points upthe fact that the contract did not expire automaticallybut had to be terminated under article 33. That articleprovides for notice of not less than 10 days of intent toterminate the contract. After the notice time elapsed, "allobligations under this Agreement are automatically can-celled."The final piece of correspondence is Newman's letterof September 10 to Wray reading (Jt. Exh. 16):Dear Mr. Wray:This is to advise you that our client, MasterSlack Corporation, has a good-faith and reasonablygrounded belief that your union no longer enjoysthe support of a majority of unit employees at itsBolivar, Tennessee, manufacturing facility. Accord-ingly, our client no longer recognizes your union asthe collective bargaining representative of Bolivaremployees as of this date.Very truly yours,Jackson, Lewis, Schnitzler & KrupmanStuart NewmanThe parties stipulated (Tr. 286) that on September 10,1982, Stringer read the following speech to assembledemployees (G.C. Exh. 7):On August 16th I called all of you together toadvise you what had taken place as of that dateconcerning the Union.I have called you together this afternoon toadvise you of what has happened since that time.As all of you already know a majority of our em-ployees signed a petition stating that they no longerwanted to be represented by the Union. The groupof employees that presented the petition to theCompany told me that since the NLRB would notcall an election they were conducting their ownelection. As a result of their election the Union losta majority of our employees.Based upon these petitions and what many of youhave told us, it is clear that a majority no longerwant to be represented by the Union. Therefore, ef-fective today we have withdrawn recognition fromthe Union as your representative.We think that withdrawing recognition is theonly fair and legal thing to do at this time. As far aswe are concerned, we are now a nonunion compa-ny. Therefore, we will be dealing directly with you.The Company will be looking to do everythingpossible to make this a better place to work. Thatincludes adjusting your wages to help you and yourfamily meet the rising costs caused by inflation. Inthis regard our Company officials are conferringwith their legal department to determine whatchanges can and should be made and I expect to beback with you very shortly.On behalf of the Company I want to say that weare looking forward to working directly with you83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain and if any of you have any specific questionsI will try to answer them after we return to work.E. Analysis and ConclusionsThe basic legal principles are well settled. Absent un-usual circumstances, a union is irrebuttably presumed toenjoy majority status during the first year following itscertification. On expiration of the certification year, thepresumption of majority status becomes rebuttable.Pennco, Inc., 250 NLRB 716 (1980). That rebuttable pre-sumption also continues to apply after the expiration of acollective-bargaining agreement. Guerdon Industries, 218NLRB 658, 659 (1975). An employer who wishes towithdraw recognition from a certified union after thefirst year, or after the expiration of a collective-bargain-ing agreement, may rebut the presumption of majoritystatus in either of two ways: (1) By showing that on thedate recognition was withdrawn the union did not in factenjoy majority support, or (2) by presenting evidence ofa sufficient objective basis for a reasonable doubt of theunion's majority status at the time the employer refusedto bargain. Id. Pennco; Guerdon.In the case before us Master Slack contends that it hasrebutted the presumption under both options set outabove. Without passing on the second option, I find thatRespondent has established that the Union did not enjoymajority support on both August 16, 1982, and Septem-ber 10, 1982.Although a majority of the unit did not support theUnion on the relevant dates, the law is equally well set-tled that an employer may not avoid its duty to bargainby relying on any loss of majority status attributable tohis own unfair labor practices. Pittsburgh & New EnglandTrucking Co., 249 NLRB 833, 836 (1980).Thus, it is clear that prior unremedied unfair laborpractices remove as a lawful basis for an employer'swithdrawal of recognition the existence of a decerti-fication petition or any other evidence of loss ofunion support which, in other circumstances, mightbe considered as providing objective considerationsdemonstrating a free and voluntary choice on thepart of employees to withdraw their support of thelabor organization.Id. Pittsburgh & New England. However, the unfair laborpractices must be of a character as to either affect theUnion's status, cause employee disaffection, or improper-ly affect the bargaining relationship itself. Id. Guerdon,stated differently, the unfair labor practices must havecaused the employee disaffection here or at least had a"meaningful impact" in bringing about that disaffection.Deblin Mfg. Corp., 208 NLRB 392 (1974). In short, theremust be a causal relationship between the unlawful con-duct and the petition of August-September 1982. OlsonBodies, Inc., 206 NLRB 779 (1973).The General Counsel contends, in effect, that thecausal relationship is demonstrated as a matter of law byvirtue of the continued impact of the unremedied unfairlabor practices in light of the background of flagrant andserious unfair labor practices. That argument begs thequestion.Under Olson several factors are named as criteria fordetermining whether a causal relationship has been dem-onstrated. They include: (1) The length of time betweenthe unfair labor practices and the withdrawal of recogni-tion; (2) the nature of the illegal acts, including the possi-bility of their detrimental or lasting effect on employees;(3) any possible tendency to cause employee disaffectionfrom the union; and (4) the effect of the unlawful con-duct on employee morale, organizational activities, andmembership in the union.Respecting the first factor, 8 to 9 years elapsed be-tween the bulk of the illegal acts and the submission ofthe petition on August 16, 1982. As for factors two andthree, there can be no doubt that the serious and flagrantunfair labor practices were of a character to have a pos-sible long lasting effect on the bargaining unit and to dis-courage employees from supporting the Union. As forthe fourth item, there is no direct evidence concerningthe impact on employee morale. There is indirect evi-dence concerning the effect on organizational activitiesand union membership.On this latter point, both employee Yvonne Money(Tr. 152) and Business Agent Elvin Stewart (Tr. 203) tes-tified that they noticed no trends in the number of em-ployees attending union meetings during the 1981-1982period. From their testimony it seems that 40 to 50 em-ployees would regularly attend union meetings duringthe time of the 1981-1982 contract, including well intothe summer of 1982. Moreover, Stewart testified that theunion members appeared comfortable to him in July 1982on an occasion when they wore union T-shirts and but-tons in the plant (Tr. 213-214). He counted 30 employeeswearing such emblems in the lunchroom the day of hisvisit (Tr. 207). The significance of this evidence is itsrevelation that during the critical weeks of June and July1982, the supporters of the Union felt every bit as confi-dent in openly expressing where they stood as did thesigners of the antiunion petition. The crucial difference isthat it was the latter group, not the former, which con-stituted a majority of the bargaining unit.Regarding the matter of whether employees discussedthe previous case, the answer is affirmative. At unionmeetings Nathaniel McCellan would ask when he wasgoing to receive his backpay. The backpay requirementsseem to have been a rather common topic of discussionin the plant. Indeed, it became an unpleasant joke. Dis-criminatee Leroy Lake testified that other employeeskidded him that the backpay, if it was ever paid, wouldbe so long in coming that it would be the grandchildrenof the discriminatees who would spend it (Tr, 229-230).One person who so teased Lake was Mary Nell Puckett,a "supervisor" or "assistant plant manager" (Tr. 231).'4Other employees testified to seeing the notice Respond-ent posted pursuant to the order of the Board, and someothers were aware of the pending litigation. Others, suchas Curtis Wayne Morris, testified that they were notaware of any of the foregoing."4 Although there are certain references to Puckett's different titles inthe record (Tr. 319, 337, and 591), there is no allegation she is a statutorysupervisor or that her remark violated the Act.84 MASTER SLACK CORP.All of the 18 signers of the petition who were calledby Respondent and permitted to testify on the subject,prior to my foreclosing Respondent from calling theother signers, testified that, to the extent they heard thetalk about the prior and pending litigation, or to theextent that they were aware of any such matters, none ofthose matters had any impact on their signing the peti-tion.Typical of the responses of the employees regardingtheir reasons for signing the petition is that of BarbaraGriffin, hired in 1964, who testified that although shewas aware of the unfair labor practice issues, they hadnothing to do with her signing the petition. "I signed itbecause I didn't want the Union. I didn't feel the plantneeded a union." (Tr. 363.)In contrast to the long tenure of Griffin, sewing opera-tor Judy Wiggins was hired in November 1981, not longafter the collective-bargaining agreement had become ef-fective. She testified that she heard the plant talk aboutthe NLRB case, the seniority claims, the backpay claims,and the "lawsuit," and that it had no impact on her deci-sion to sign. She signed because (Tr. 556):Q. Would you tell His Honor in your ownwords, as-in any way you want-why it was thatyou signed the petition?A. Because I didn't want the Union in the facto-ry.Q. Can you tell His Honor why?A. I just didn't feel like it was doing any good. Ijust didn't want it there.No signer of the petition testified that any of the pastor pending litigation had anything to do with his or hersigning the petition.It surely must be concluded that there is no direct evi-dence of a causal relationship between Respondent's un-lawful conduct of 1973-1974 and the 1982 petition.Moreover, I further conclude that the indirect factors areinsufficient here to operate as a matter of law to pre-clude Respondent from withdrawing recognition.In view of all the circumstances here, I find that Re-spondent' lawfully suspended bargaining on August 16,1982, and that it lawfully withdrew recognition from theUnion on September 10, 1982. Having lawfully with-drawn recognition, Respondent was free to announceand grant the wage increases which it did. Hemet CastingCo., 260 NLRB 437 (1982). Accordingly, I shall dismissthe complaint in its entirety.CONCLUSIONS OF LAW1. Master Slack Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.3. Respondent did not, as alleged, violate Section8(a)(1) and (5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'5ORDERThe complaint is dismissed in its entirety.'6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.85